t c summary opinion united_states tax_court fred a windover petitioner v commissioner of internal revenue respondent docket no 11591-05s filed date fred a windover pro_se michael r fiore for respondent carluzzo special_trial_judge this sec_6330 d case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period reviewable by any other court and the opinion shall not be treated as a precedent for any other case in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined to proceed with the collection by levy of petitioner’s federal_income_tax liability the issues for decision are whether the amount of petitioner’s outstanding federal_income_tax liability that respondent is attempting to collect by levy is overstated because the proceeds of a check dishonored when first presented but paid upon second presentment were misapplied by respondent to years other than if so whether respondent’s failure to take the misapplication into account in the determination to proceed with collection by levy of petitioner’s federal_income_tax liability is an abuse_of_discretion and whether petitioner is liable for the additions to tax included in petitioner’s federal_income_tax liability background some of the facts have been stipulated and are so found at all times relevant petitioner who is an attorney was married he resided in worcester massachusetts at the time the petition was filed from time to time it appears that petitioner and his spouse filed untimely joint federal_income_tax returns which is what occurred for and petitioner’s return was received by respondent on date and processed on date included in the envelope in which that return was mailed was an dollar_figure check dated date payable to respondent and drawn on one of petitioner’s checking accounts the check the amount of the check represented the amount of tax to be paid with petitioner’s return interest penalties or additions to tax were not included in the amount the check was dishonored for insufficient funds the first time it was presented but it was paid on date when presented for the second time although the check was at first dishonored the payment was credited as of the date received against petitioner’s liability as of date after being given credit for the check petitioner’s outstanding liability consisting of interest and additions to tax approximated dollar_figure for convenience federal_income_tax returns for years relevant here will be identified as petitioner’s returns regardless of whether a joint_return was filed for that year similarly relevant federal_income_tax liabilities will be referred to as petitioner’s liabilities even though the liability for a particular year might be joint_and_several with petitioner’s spouse on date petitioner’s joint_return was received by respondent and processed on date included in the envelope in which that return was mailed was a dollar_figure check the check dated date payable to respondent and drawn on the same checking account as the check the check was also dishonored for insufficient funds the first time it was presented for payment on date but was paid upon subsequent presentment on date as with the check the amount of the check represented the amount of tax to be paid with petitioner’s return interest penalties or additions to tax were not included in the amount petitioner’s social_security_number is notated on the check but nothing of the face of the check directs or suggests to what year it should be applied as it turned out upon payment after being dishonored the proceeds of the check were not entirely applied to petitioner’s outstanding tax_liability instead the payment was split between petitioner’s then outstanding income_tax liabilities for and in the amounts of dollar_figure the approximate amount of petitioner’s remaining liability after the payment made by the check was taken into upon being notified by his bank that each check was dishonored for insufficient funds petitioner transferred funds between bank accounts and contacted respondent to request that each check be presented for a second time account dollar_figure and dollar_figure respectively although the check was not paid until date credits for the applications to and were given as of date the date respondent received the check needless to say because the majority of the proceeds of the check were applied to his tax_liability petitioner’s liability went largely unpaid on or about date petitioner was notified by respondent that his then income_tax_liability including interest and additions to tax totaled dollar_figure up until that time petitioner considered his liability to have been paid_by the check in response to his inquiry regarding his liability petitioner was advised in respondent’s letter dated date as to how the proceeds of the check were applied following receipt of respondent’s explanation in a letter dated date petitioner requested that respondent abate fully or partially penalties to tax applicable for and because he paid the full amount of all taxes owed and interest due for those years before making this request in that letter petitioner also referenced without providing any detail significant personal financial problems by letter various references to penalties that occur in various places in the record actually are to additions to tax under sec_6651 and references in this opinion to additions to tax relate to one or the other or both additions as appropriate dated date respondent notified petitioner that he had received petitioner’s abatement request and requested further information regarding petitioner’s personal and financial difficulties petitioner did not respond to respondent’s letter or submit any additional information by letter dated date respondent notified petitioner of his intent to levy with respect to petitioner’s then outstanding tax_liability that letter also advised petitioner of his right to request an administrative hearing with regard to respondent’s proposed levy according to the letter petitioner’s outstanding tax_liability including interest and additions to tax totaled dollar_figure petitioner on date made a timely request for an administrative hearing see sec_6330 and b before an administrative hearing was conducted or even scheduled respondent caused a notice_of_federal_tax_lien nftl to be filed on date and duly notified petitioner of the event by certified mail on date like the proposed levy the nftl related to petitioner’s then outstanding tax_liability in response to respondent’s date letter notifying him about the nftl petitioner timely requested an administrative hearing see id ultimately through correspondence over several months and a telephone conference on or about date petitioner’s administrative hearing was conducted in essence petitioner’s positions at the administrative hearing can be summarized as follows the nftl for should not have been filed until an administrative hearing was conducted with respect to respondent’s notice_of_intent_to_levy the proceeds of the check were misapplied to liabilities for years other than and petitioner’s request for abatement of additions to tax was not properly considered in response to petitioner’s second point respondent explained his actions by pointing out to petitioner that the check was not designated to be applied to any particular year in response to this explanation in correspondence that predated the telephone conference petitioner noted in fact the check was sent with my return and was for the exact amount shown as due on that return i believe almost anyone would consider a check sent with a particular year in the petitioner also submitted an offer-in-compromise doubt as to liability during the administrative hearing as an alternative to the proposed collection devices the offer was rejected several times during petitioner’s presentation at trial he expressly stated that he does not rely upon the denial as a ground in support of his position that respondent’s determination to proceed with collection of his tax_liability is an abuse_of_discretion exact amount shown as due on that return as a clear designation as a payment for none of petitioner’s positions persuaded respondent to forgo collection of petitioner’s tax_liability as noted above in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined to proceed with the collection by levy of petitioner’s federal_income_tax liability discussion the parties are not at odds regarding the technical provisions of sec_6320 and sec_6330 furthermore petitioner does not claim that respondent failed to satisfy any of the mechanical or procedural obligations contemplated by those statutes consequently we see little point in a detailed discussion regarding those requirements instead we turn our attention immediately to petitioner’s complaints and begin with his position regarding the timing of the filing of the nftl according to petitioner the nftl should not have been filed while his request for an administrative hearing with respect to respondent’s correspondence to petitioner during administrative consideration references both the notice_of_intent_to_levy and the nftl proceeding with one administrative hearing in response to both collection devices is certainly contemplated under the statutory scheme see sec_6320 nevertheless for reasons not explained the notice_of_determination upon which this case is based references only respondent’s intention to levy respondent’s proposed levy was pending other than noting his general objection to the situation petitioner provides no basis for his complaint his position suggests that the nftl is not valid but given the focus of the above-referenced notice_of_determination the validity of the nftl as a collection device is not before us even if it were it is obvious that simultaneously proceeding with both collection devices invalidates neither the timing of the filing of the nftl is consistent with the provisions of sec_6320 as well as sec_6321 and does not violate any of the provisions of sec_6330 to the extent that petitioner if only by implication suggests the contrary the fact that the nftl was filed when it was filed provides no basis for finding that respondent’s determination to proceed with collection by levy of petitioner’s tax_liability is an abuse_of_discretion sec_6321 provides if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person upon a timely request for an administrative hearing in response to a notice_of_intent_to_levy only the levy actions that are the subject of the requested hearing are suspended see also sec_301_6330-1 q a-g3 proced admin regs which provides that respondent may file notices of federal_tax_lien for tax periods and taxes whether or not covered by a previously issued notice_of_intent_to_levy for the same periods and taxes next we consider petitioner’s claim that respondent misapplied the proceeds of the check to years other than according to petitioner had the proceeds of the check been properly applied to his liability he would owe less than respondent is attempting to collect all things considered we cannot help but note that had the proceeds of the check been applied entirely to his tax_liability petitioner’s tax_liability would now closely approximate the amount that respondent claims he now owes for petitioner who is a practicing attorney refused to acknowledge this point during trial nevertheless ignoring the practical infirmities of petitioner’s position we address on a technical basis respondent’s decision to apply the proceeds of the check to years other than as noted in correspondence with petitioner respondent justifies the manner in which the proceeds of the check were applied upon the ground that petitioner did not in writing designate the year s to which the proceeds of the check should be applied we have examined the check and consistent with respondent’s position nothing on the face of the by date the date the check was received petitioner’s liability for the sec_6651 addition_to_tax had reached the maximum amount allowable under the statute but that addition_to_tax for would continue to accrue at the rate of percent per month for more months check directs to what year the payment should be applieddollar_figure on the other hand as noted in his letter to respondent petitioner believe s almost anyone would consider a check sent with a return for a particular year in the exact amount shown as due on that return as a clear designation as a payment for that year the common sense attractiveness of petitioner’s observation obscures to some extent the reality that respondent is most certainly not almost anyone furthermore respondent’s application of the proceeds of the check if not entirely consistent with common sense complied completely with the procedures contemplated in revproc_2002_26 2002_1_cb_746 revproc_2002_26 sec_3 provides that if the taxpayer does not include specific written instructions with a voluntarily submitted payment of tax then the service will apply the payment to periods in the order of priority that the service determines will serve its best interest the payment will be applied to satisfy the liability for successive periods in descending order of priority until the payment is absorbed because petitioner did not in writing specifically instruct respondent as to how he intended the proceeds of the check to be applied respondent was entitled it is unknown whether a form 1040-v payment voucher is included with petitioner’s return because although it would seem to be a good idea to have placed a copy of that return in the record neither party did so then again the procedural history of this case is filled with the absence of good ideas to apply those proceeds in a manner consistent with the provisions of the above-referenced revenue_procedure which is precisely what occurred in this case that being so petitioner’s claim that the proceeds of the were misapplied by respondent must be rejected which in turn requires the rejection of his claim regarding the consequences of the alleged misapplication lastly we turn to petitioner’s claim that respondent improperly refused to grant his request for abatement of the additions to tax we construe petitioner’s position in this regard to be that he should not be held liable for the additions to tax we have the jurisdiction in this case to determine on the basis of a de novo review his liability for those additions to tax for 118_tc_22 as relevant here in general sec_6651 provides for an addition_to_tax commonly referred to as the late filing penalty that can amount to percent of the tax net amount required to be shown on the return if the return is filed more than months after the due_date of the return see sec_6651 sec_6651 in general provides for an addition_to_tax commonly referred to as the late payment penalty that can amount to percent of the unpaid portion of the tax shown on a return if the unpaid portion remains unpaid for more than months after the tax is due to be paiddollar_figure a taxpayer can be absolved of liability from either addition_to_tax if the taxpayer demonstrates that the failure_to_file or the failure to pay as appropriate is due to reasonable_cause and not due to willful neglect sec_6651 116_tc_438 petitioner’s return was filed more than months late petitioner has offered no reason why that return was filed when it was consequently he is liable for the sec_6651 addition_to_tax for his failure_to_file a timely federal_income_tax return as of date the date that respondent received petitioner’s return and check the sec_6651 addition_to_tax had just about reached its maximum amount had respondent applied the check to the liability shown on petitioner’s return further accrual of the addition_to_tax would have been prevented but the portion of the sec_6651 addition_to_tax that had accrued up until that date would be applicable because petitioner had not shown and has not the sec_6651 addition_to_tax accrues at the rate of percent per month for as long as the failure_to_file continues until the maximum percent is reached the sec_6651 addition_to_tax accrues more slowly at the rate of percent per month until the maximum percent is reached for those months that both additions to tax apply the amount of the sec_6651 addition_to_tax offsets the amount of the sec_6651 addition_to_tax shown here reasonable_cause for his failure timely to pay the tax shown on that return if petitioner had paid his liability upon being notified in date as to how the proceeds of the check had been applied then we might be receptive to an argument that the amount of the sec_6651 addition_to_tax should not exceed the amount that accrued up until the date the check was received but he did not pay that tax when so notified and as best can be determined from the record as of the date of trial in this case the tax shown on petitioner’s return remained largely if not entirely unpaid consequently more than enough time has elapsed to allow for the imposition of the maximum amount of penalty as petitioner has not shown reasonable_cause for his continued failure to pay after date consequently petitioner is liable for the entire amount of the sec_6651 addition_to_tax for in all other respects we are satisfied that respondent has complied with the provisions of sec_6330 and petitioner does not suggest otherwise it follows that respondent’s determination to proceed with collection of petitioner’s tax_liability in accordance with the notice_of_determination concerning collection action s under sec_6320 and or dated date is sustained to reflect the foregoing decision will be entered for respondent
